 



Exhibit 10.27
INDEPENDENCE COMMUNITY BANK
Executive Management
Incentive Compensation Plan
for the Fiscal Year of January 1, 2005 — December 31, 2005
I.     INTRODUCTION
     The Boards of Directors of Independence Community Bank Corp. (“ICBC” or
“the Company”) and Independence Community Bank (“the Bank”) have approved a
business model that is designed to make ICBC a superior performer in its
industry. The Compensation Committee (“Committee”) and the Board of Directors of
ICBC and the Bank have considered and approved this Plan to assist in attaining
that objective. Accordingly, this Plan will focus on those critical performance
measures that the Board believes are very significant to the success of the
institution, namely diluted earnings per share (EPS) and return on average
assets (ROAA).
     The Committee and the Board have indicated that they expect to continue the
Plan or adopt new incentive compensation plans in future years with revised and
updated goals and targets as to EPS and ROAA or other measurements and to assess
the progress management is making towards achieving the performance of the
superior institutions in the industry — for example return on equity, efficiency
ratio and net interest margin. In particular, an annual evaluation will consider
progress made in comparison to the performance of a peer group of
high-performing financial institutions. Accordingly, Plan performance goals and
targets approved in future years will be based on this long-term objective.
     This Plan will be known as the Independence Community Bank Executive
Management Incentive Compensation Plan for January 1, 2005 — December 31, 2005
(“the FY2005 Plan”). The January 1, 2005 — December 31, 2005 period is the “Plan
Year”.

 



--------------------------------------------------------------------------------



 



II.     GENERAL

A.   Participants in the FY2005 Plan will be the members of the Bank’s
Management Committee, namely the following officers:

Alan H. Fishman, President and Chief Executive Officer
Brendan J. Dugan, Executive Vice President — Business Banking
Gary M. Honstedt, Executive Vice President — Commercial Real Estate Lending
Harold A. McCleery, Executive Vice President — Chief Credit Officer
Joseph A. Micali, Executive Vice President — Operations and Technology (as of
10/11/2005)
Terence J. Mitchell, Executive Vice President — Consumer Banking
Frank W. Baier, Executive Vice President — Chief Financial Officer and Treasurer
Stephen J. Glass, Senior Vice President — Chief Information Officer
Frank S. Muzio, Senior Vice President and Controller
Janice Schillig, Senior Vice President — Director of Marketing
John K. Schnock, Senior Vice President, Secretary and Counsel
Nicholas Tsoumpariotis, Senior Vice President and Auditor
Robert C. Weiss, Senior Vice President — Director of Human Resources (as of
6/22/2005)

B.   Awards granted under the FY2005 Plan will be made by the Committee upon
consideration of the various factors set forth herein. However, awards will be
made in the sole discretion of the Committee. The Committee shall have the sole
authority, subject to the Board of Directors, to interpret and implement the
provisions of the FY2005 Plan. No Participant shall be entitled to any award
unless and until the Committee notifies a FY2005 Plan Participant of his or her
specific award under the FY2005 Plan. Neither the terms of the FY2005 Plan nor
any award granted hereunder shall create any right of a FY2005 Plan Participant
to continued employment with ICBC, the Bank or any affiliate thereof.   C.   The
FY2005 Plan is designed to provide FY2005 Plan Participants with awards equal in
value to a specified percentage (the “Target Bonus”) of his or her annual base
salary at the end of the Plan Year based upon his or her executive rank
(President, Executive Vice President or Senior Vice President). The award may be
increased or decreased above or below the Target Bonus depending on actual
performance during the Plan Year relative to the target thresholds described
herein.            Awards granted under the FY2005 Plan will be made by the
Committee upon consideration of the following factors:

  (1)   Executive level of each Participant as provided herein;     (2)  
Corporate Performance Component: the achievement of EPS and ROAA targets, with
the weighting of this component for awards granted with respect to the Plan Year
determined by executive level as follows, President and Chief Executive Officer
— 100%, Executive Vice Presidents and Senior Vice President — 75%; and     (3)  
Business Unit/Function Performance Component: based upon recommendation of the
President and CEO, with the weighting of this

 



--------------------------------------------------------------------------------



 



component for the Plan Year determined by executive level as follows, Executive
Vice Presidents and Senior Vice Presidents — 25%.

D.   Once the total award is determined, the award will be due and payable in
cash and ICBC stock as described herein (unless deferred by the Fiscal Year 2005
Plan Participant).   E.   The Committee and the Board may also adjust the
amounts of awards granted hereunder upon consideration of unusual factors or
unanticipated extraordinary events which have a significant impact on the goals
and targets established hereunder.

Newly hired employees and others promoted to or made a member of the Bank’s
Management Committee during the Plan Year may be considered for participation in
the FY2005 Plan. If any such person is selected by action of the Committee to be
included within the list of FY2005 Plan Participants, he or she shall be
eligible to receive a pro-rated award based on his or her period of service with
the Bank during the Plan Year. In addition, Participants whose employment
terminates prior to payment of an award may be entitled to receive a pro-rated
award payable entirely in cash if recommended by the President and CEO and
approved by the Committee.
III.     SPECIFIC FY 2005 PLAN STRUCTURE

A.   Executive Level Target Bonus Component Allocation

              Executive Level   Target   Corporate   BU/Functional     Bonus %  
Performance   Component     Base Salary   Component Weighting   Weighting  
 
           
President & CEO
  100%   100%   —
 
           
Executive Vice
Presidents
  65%   75%   25%
 
           
Senior Vice
Presidents
  45%   75%   25%

 



--------------------------------------------------------------------------------



 



B.   Corporate Performance Component

                  EPS   Payout   ROAA         Percentage      
 
           
Maximum
  $3.30 and Above   150%   1.426% and Above
 
           
 
  3.29   145%   1.422%
 
  3.28   140%   1.418%
 
  3.27   135%   1.413%
 
  3.26   130%   1.409%
 
  3.25   125%   1.405%
 
  3.24   120%   1.400%
 
  3.23   115%   1.396%
 
  3.22   110%   1.392%
 
  3.21   105%   1.387%
 
           
Target
  $3.20   100%   1.383%
 
           
 
  3.19   95%   1.379%
 
  3.18   88%   1.374%
 
  3.17   80%   1.370%
 
  3.16   79%   1.366%
 
  3.15   78%   1.361%
 
  3.14   77%   1.357%
 
  3.13   76%   1.353%
 
  3.12   75%   1.348%
 
  3.11   74%   1.344%
 
  3.10   73%   1.340%
 
  3.09   72%   1.335%
 
  3.08   71%   1.331%
 
  3.07   70%   1.327%
 
  3.06   69%   1.322%
 
  3.05   68%   1.318%
 
  3.04   67%   1.314%
 
  3.03   66%   1.309%
 
  3.02   65%   1.305%
 
  3.01   64%   1.301%
 
  3.00   62%   1.297%
 
  2.99   60%   1.292%
 
  2.98   58%   1.288%
 
  2.97   53%   1.284%
 
  2.96   50%   1.279%
 
           
Threshold
  Below $2.96   0%   Below 1.279%

     EPS and ROAA are each weighted 50% in calculating the portion of the award
earned for corporate performance. The above scale is not subject to
interpolation (i.e., an EPS of $3.198 is counted as $3.19 and is paid out at the
95% rate. Each $.01 increment in EPS is treated as a hurdle. The same principle
applies for ROAA, i.e., an ROAA of 1.380% is counted as 1.379% and is paid out
at the 95% rate. At achievement of EPS of $3.30 or higher and ROAA of 1.426% or
higher, the corporate performance component payout percentage would be 150% of
target, the maximum.

 



--------------------------------------------------------------------------------



 



C.   Business Unit/Functional Performance Component

     Each business unit will be evaluated by the President and CEO on its
overall performance during the Plan Year as well as the attainment of specific
operating initiatives assigned to the Business Unit at the start of the Plan
Year. The Business Unit/Functional Performance Component payout percentage will
be based on the following performance ratings:

      BU/Functional   Percentage of Performance Rating   Award Earned  
 
   
Outstanding Performance
  125% - 150%
Exceeded Expectations
  110% - 125%
Fully Met Expectations
  100%
Met Minimum Expectations
  50% - 80%
Did Not Meet Expectations
  0%

     The Business Unit/Functional Performance Component percentage payout can
range from 0% for Did Not Meet minimum performance criteria to a maximum of 150%
for Outstanding Performance. The President and CEO will provide a written report
to the Committee with respect to his recommendation of both the Business
Unit/Functional Performance Component rating and the percentage of award earned
with respect to each FY2005 Plan Participant. The President and CEO’s award will
not include the Business Unit/Functional Performance Component. The Committee
will determine the final Business Unit/Functional Performance Component and
percentage of award earned using the President and CEO’s recommendation and such
other information as it deems appropriate.

 



--------------------------------------------------------------------------------



 



IV.     PAYMENT OF AWARDS

A.   Once awards have been calculated in accordance with the foregoing process
and submitted to and approved by the Committee, the Committee shall notify each
of the FY2005 Plan participants in writing of the amount, if any, of his or her
award. Thereafter, payment of any such awards will be made as follows:

  (1)   Subject to the provisions of subsection (3) hereof, a cash payment equal
to such percentage of the award as shown in the following table (unless the
Participant has made a timely election to defer all or part of the award or is
required to defer receipt of such payment due to the applicability of Section
162(m) of the Internal Revenue Code) will be made within 15 days of the date of
the award notice:

President and CEO — 60%
Executive Vice President — 65%
Senior Vice President — 70%

  (2)   In the discretion of the Committee (the “Compensation Committee”)
administering the 2005 Stock Incentive Plan (“SIP”), a grant of shares of ICBC
common stock pursuant to the SIP (unless the FY2005 Plan Participant has made a
timely election to defer receipt of all or a portion of such shares or is
required to defer receipt of such shares due to the applicability of Section
162(m) of the Internal Revenue Code) shall be made with respect to the remaining
portion of the award. It is expected that such grant shall vest over a three
year period, with one-third of such shares vesting on each anniversary date of
the granting of such award for a three-year period. The number of shares awarded
shall be determined by discounting the closing price of ICBC common stock on the
date the award is approved by 15% and dividing the adjusted price into the
dollar amount of the applicable percentage of the award. A Participant’s
unvested portion will become fully vested upon his or her death, “disability”,
“retirement” or a “change in control” only as provided in the SIP. However, the
award of a Participant whose employment terminates prior to payment of the award
shall be paid entirely in cash.     (3)   In the event the Compensation
Committee determines not to grant restricted stock awards with respect to any
portion of an award, then such remaining amount shall be paid in cash within
15 days of the date of the Compensation Committee’s determination not to make
such restricted stock awards.

B. (1)   In the event that a FY2005 Plan Participant is a “covered employee” for
purposes of Section 162(m) of the Internal Revenue Code and such FY2005 Plan
Participant’s applicable employee remuneration in a particular tax year exceeds
or is likely to exceed the limitation as specified in Section 162(m) of the
Code, the Committee may request that such FY2005 Plan Participant defer the
payment of all or a portion of the FY2005 Plan Participant’s award to be
received under the FY2005 Plan or such other plans and programs, employment
agreements and arrangements of the Company to the extent necessary to avoid the
payment of employee remuneration for such tax year in excess of the Section
162(m) limit.     (2)   Notwithstanding any other provision of the FY2005 Plan,
any FY2005 Plan Participant may elect, consistent with any rules and regulations

 



--------------------------------------------------------------------------------



 



      established by the Committee, to defer the receipt of all or any portion
of an award granted hereunder. The election to defer the receipt of the award
must be made no later than two months before the end of the calendar year
preceding the calendar year in which the FY2005 Plan Participant would otherwise
have an unrestricted right to receive such award. Any election to defer the
receipt of an award, in whole or in part, shall be irrevocable as long as the
FY2005 Plan Participant remains an employee of the Company, the Bank or one of
their subsidiaries.     (3)   The Committee may, at its sole discretion, allow
for the early payment of a FY2005 Plan Participant’s deferred award account in
the event of an “unforeseeable emergency” or in the event of the death or
disability of the FY2005 Plan Participant. An “unforeseeable emergency” means an
unanticipated emergency caused by an event beyond the control of the FY2005 Plan
Participant that would result in severe financial hardship if the distribution
were not permitted. Such distributions shall be limited to the amount necessary
to sufficiently address the financial hardship. Any distributions under this
provision shall be consistent with the Internal Revenue Code and the regulations
promulgated thereunder. Additionally, the Committee may use its discretion to
cause award accounts to be distributed when continuing the program is no longer
in the best interest of the Company or the Bank.     (4)   No FY2005 Plan
Participant or other person shall have any interest in any fund or in any
specific asset of the Company or the Bank by reason of any amount credited
pursuant to the provisions hereof. Any amounts payable pursuant to the
provisions hereof shall be paid from the general assets of the Company or the
Bank or a subsidiary thereof and no FY2005 Plan Participant or other person
shall have any rights to such assets beyond the rights afforded general
creditors of the Company or the Bank. However, the Company or the Bank or a
subsidiary thereof shall have the right to establish a reserve, trust or make
any investment for the purpose of satisfying the obligations created under the
FY2005 Plan; provided, however, that no FY2005 Plan Participant or other person
shall have any interest in such reserve, trust or investment.     (5)   To the
extent not otherwise inconsistent with the provisions of the FY2005 Plan, FY2005
Plan Participants may defer awards hereunder in accordance with the provisions
of the Independence Community Bank Corp. Deferred Compensation Plan.

 



--------------------------------------------------------------------------------



 



V.     PROVISIONS RELATING TO SECTION 162(m)
OF THE INTERNAL REVENUE CODE
It is the intent of the Company that any compensation (including any award)
deferred under the FY2005 Plan by a person who is, with respect to any year of
settlement, deemed by the Committee to be a “covered employee” within the
meaning of Section 162(m) of the Internal Revenue Code and the regulations
thereunder, which compensation constitutes either “qualified performance-based
compensation” within the meaning of Section 162(m) and the regulations
thereunder or compensation not otherwise subject to the limitation on
deductibility under Section 162(m) and the regulations thereunder, shall not, as
a result of deferral hereunder, become compensation with respect to which the
Company in fact would not be entitled to a tax deduction under Section 162(m)
and the regulations thereunder. Accordingly, unless otherwise determined by the
Committee, if any compensation would become so disqualified under Section 162(m)
and the regulations thereunder as a result of deferral hereunder, the terms of
such deferral shall be automatically modified to the extent necessary to ensure
that the compensation would not, at the time of settlement, be so disqualified.

 